DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
A) In Claim 1, line 6, “an attic a room or other interior space of a building” should read “the attic, and a room or other interior space of the building”
B) In Claim 6, line 2, “a room” should read “the room”
C) In Claim 13, line 2, “front” should read “first”
D) In Claim 13, line 2, “is” should read “are”
E) In Claim 15, line 7, “an attic a room or other interior space of a building” should read “the attic, and a room or other interior space of the building”
F) In Claim 17, line 2, “front” should read “first”
G) In Claim 17, line 2, “is” should read “are” 
H) In Claim 18, line 8, “an attic a room or other interior space of a building” should read “the attic, and a room or other interior space of the building”
I) In Claim 18, lines 9-10, “an attic and a room or other interior space of a building” should read “the attic and the room or other interior space of the building
J) In Claim 19, line 3, “an attic of a building” should read “the attic of the building”
K) In Claim 20, line 2, “front” should read “first”
L) In Claim 20, line 2, “is” should read “are” 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “permanently” in Claim 8, line 1 renders the claim indefinite because it is not clear what would qualify as “permanently” attached. Anything can be removed from anything else with the proper tools. For the purposes of examination, “permanently” has been construed to be tools are required to remove the cover.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-9, 11-12, 14-16 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,330,386 to Calandra.

A) As per Claims 1, 15 & 18-19, Calandra teaches a method for equalizing pressure in an attic and a room or other interior space of a building (Calandra: Figure 1), the method comprising the steps of: 
providing a pressure equalization device, wherein the pressure equalization device comprises: an access panel (Calandra: Figure 2, Item 26) for covering an access hatch of an attic, wherein an aperture passes through the access panel from a first side to a second side; and an air-permeable cover (Calandra: Figure 2, Item 20) that is attached over the aperture, wherein the cover is air permeable to permit movement of air between an attic a room or other interior space of a building; and 
installing the pressure equalization device in an opening between an attic and a room or other interior space of a building (Calandra: best shown in Figure 1);
the pressure equalization device further comprises a frame (Calandra: Figure 1, Item 14) surrounding a frame aperture, wherein the frame is installable in an opening in a ceiling or a wall to allow access to an attic of a building, and wherein the frame receives the access panel to cover and close the frame aperture.

B) As per Claim 4, Calandra teaches that the access panel comprises a solid panel or sheet of material (Calandra: Figure 1, Item 16 is plywood).

C) As per Claim 5, Calandra teaches that the access panel comprises wood (Calandra: Figure 1, Item 16 is plywood), plastic, metal, a semi-metal, or a combination of two or more of the foregoing.

D) As per Claim 6, Calandra teaches that the first side of the access panel comprises an interior-facing surface that faces toward a room or other interior space of the building when the access panel is installed in place in the access hatch opening, and wherein the second side of the access panel comprises an attic-facing surface that faces into the attic when the access panel is installed in place in the access hatch opening (Calandra: panel 16 has both top facing attic and bottom facing interior room).

E) As per Claim 8, Calandra teaches that the cover is permanently attached to the access panel (Calandra: Figure 2, Item 20 is attached via screws that can be permanent if desired).

F) As per Claim 9, Calandra teaches that the cover is removably attached to the access panel (Calandra: Figure 2, Item 20 is attached via screws that can be removed).

G) As per Claim 11, Calandra teaches that the cover is installed on the first side of the access panel (Calandra: Cover is on bottom of panel, which can be first side of panel).

H) As per Claim 12, Calandra teaches that the cover is installed on the second side of the access panel (Calandra: Cover is on bottom of panel, which can be second side of panel).

I) As per Claim 14, Calandra teaches that the cover is connected to the access panel around a perimeter of the aperture by an attachment means comprising an adhesive, staples, screws (Calandra: Figure 2, Item 20 is attached via screws), tacks, tape, other strips of material, or a combination of two or more of the foregoing.

J) As per Claim 16, Calandra teaches that the frame comprises wood, plastic, metal (Calandra: Figure 1, Item 14 is sheet metal), a semi-metal, or a combination of two or more of the foregoing.


Claim(s) 1-3 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,346,042 B1 to Parker.


an access panel for covering an access hatch of an attic, wherein an aperture passes through the access panel from a first side to a second side (Parker: panel 12); and 
an air-permeable cover that is attached over the aperture, wherein the cover is air permeable to permit movement of air between an attic a room or other interior space of a building (Parker: Figure 3, Item 20 has return filter).

B) As per Claim 2, Parker teaches that the cover comprises a mesh cover (Parker: Figure 3, Item 20 has return filter).

C) As per Claim 3, Parker teaches that the cover does not permit passage of animals or debris from the attic into an interior room of the building (Parker: Figure 3, Item 20 has return filter that blocks particles).

D) As per Claim 7, Parker teaches that the cover comprises a material comprising pores that do not permit passage of animals, dust, or debris from the attic into the room 9Attorney Docket: 10536-0002 or other interior space of the building (Parker: Figure 3, Item 20 has return filter that blocks particles).


Claim(s) 1, 10, 15 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 7,497,773 B1 to Schmidt.

A) As per Claims 1, 15 & 18-19, Schmidt teaches a method for equalizing pressure in an attic and a room or other interior space of a building (Schmidt: Figure 1), the method comprising the steps of: 
providing a pressure equalization device, wherein the pressure equalization device comprises: an access panel (Schmidt: Figure 1, Item 12) for covering an access hatch of an attic, wherein an aperture passes through the access panel from a first side to a second side (Schmidt: Figure 7, Item 76 is hole template for panel 12); and an air-permeable cover that is attached over the aperture, wherein the cover is air permeable to permit movement of air between an attic a room or other interior space of a building (Schmidt: Figure 1, Item 10); and

the pressure equalization device further comprises a frame surrounding a frame aperture, wherein the frame is installable in an opening in a ceiling or a wall to allow access to an attic of a building, and wherein the frame receives the access panel to cover and close the frame aperture (Schmidt: Figures 1-2, frame around Item 12).

B) As per Claim 10, Schmidt teaches that the cover comprises cloth fabric, plastic, foam, or a combination of two or more of these materials (Schmidt: Figure 1, Item 10 is made of plastic; Col. 6, lines 22-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US Patent Publication Number 2002/0098793 A1 to Achen.

A) As per Claims 13, 17 & 20, Schmidt teaches all the limitations except that the cover comprises two or more separate covers, wherein both the front side and the second side of the aperture is covered by at least one cover.
However, Achen teaches two or more separate covers, wherein both the front side and the second side of the aperture is covered by at least one cover (Achen: Figure 1, Item 12 & Item 30, one on each side of aperture).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmidt by having  cover on both sides of the hole, as taught by Achen, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schmidt with these aforementioned teachings of Achen with the motivation of further preventing debris through the covers and preventing light through the hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762